DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 8/19/2020.
Claims 1-26 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject matter
Claims 24-26 are allowed.
Claim(s) 1-23 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below.  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Regarding the independent claims, US 2017/0167761 to Ikeda teaches an air conditioner, the air conditioner including an outdoor unit (500, Fig. 12) through which a refrigerant circulates, a plurality of indoor units (2a-2d) through which a fluid circulates, and a heat exchange device (503) including a plurality of heat exchangers (71a, 71b) 
US 3,795,262 to Post teaches an apparatus and method for charging fluid into a pressurized refrigeration system.
US 4,149,574 to Lehmann teaches apparatus and method for charging and evacuating a liquid from a liquid system.
US 2019/0023427 to Fuller teaches a fill port to provide access to the sublimator during flight for filling the sublimator with water.
The art of record does not teach,
Claim 1
operating, by the air conditioner, in a fluid supply mode, to fill the group of pipes with the fluid;
determining whether an amount of the fluid in the group of pipes is appropriate while continuously filling the group of pipes with the fluid; and
outputting, by an output device, information indicating that filling of fluid has been completed when it is determined that the amount of the fluid is appropriate, wherein the fluid supply mode includes a first fluid supply mode in which the fluid is supplied while the outdoor unit is stopped and a second fluid supply mode in which fluid is supplied while the outdoor unit is operated.
Claim 24 

Claim 25
operating, by the air conditioner, in a fluid supply mode, to fill the group of pipes with the fluid; determining whether an amount of the fluid in the group of pipes is appropriate while continuously filling the group of pipes with the fluid; and outputting, by an output device, information indicating that filling of fluid has been completed when it is determined that the amount of the fluid is appropriate, wherein the fluid supply mode includes a first fluid supply mode in which the fluid is supplied while the outdoor unit is stopped and a second fluid supply mode in which fluid is supplied while the outdoor unit is operated, and wherein the determining of whether the amount of fluid is appropriate 

Claim Objections
Claims 19, 22 is objected to because of the following informalities.  Appropriate correction is required.  
Claim 19 reads, “wherein it is determined that the amount of fluid is appropriate when an output duty of a pump operated is in a normal range.”  Claim 19 should read “wherein it is determined that the amount of fluid is appropriate when an output duty of a pump that is being operated is in a normal range.”
Claim 22 reads, “fluid is appropriate, fluid filing completion information is output from the output device.   Claim 22 should read, “fluid is appropriate, fluid filling completion information is output from the output device.  

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
“output device” of at least claim 1, interpreted to mean a display that outputs information, such as speech or displays information on a screen per paragraph 66 of the published application.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, 
“operating, by the air conditioner, in a fluid supply mode, to fill the group of pipes with the fluid” is indefinite, possibly due to an awkward translation.  The office will interpret the phrase as saying, “operating
Claim 2 recites,
“plurality of indoor units while a plurality of pumps that pumps the fluid in the group of pipes is stopped” which is indefinite.  The pumps (plurality or otherwise) are not positively recited before this recitation. Assuming that there are a plurality of pump in 
Claim 6 recites,
“a plurality of air discharge portions respectively corresponding to the plurality of indoor units”.  The meaning of the phrase “corresponding to” is not clear, but is interpreted to mean that there is a discharge portion assigned to each indoor unit.  However, in the figures there appear to be a greater number of indoor units than discharge portion.
Claim 9 recites,
“plurality of air discharge portions is opened by a predetermined opening degree in the operating in the first fluid supply mode”, which is indefinite, possibly due to an awkward translation.  The office will interpret the phrase as saying, “plurality of air discharge portions is opened by a predetermined opening degree when operating in the first fluid supply mode”.
Claim 11 recites,
“in which the plurality of pumps that pumps the fluid in the group of pipes is operated and the plurality of heat exchangers is operated.”  There is a lack of antecedent basis for “the plurality of pumps”.
Claim 16 recites,
“an air discharge process in which the plurality of pumps that pumps fluid in the group of pipes is operated””.  There is a lack of antecedent basis for “the plurality of pumps”.
Claim 18 recites,

The pumps (plurality or otherwise) are not positively recited before this recitation. Assuming that there are a plurality of pump in the system, are the entirety of the plurality of pumps in the system operated, or is some smaller plurality of pumps operated?        
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763